Citation Nr: 1713924	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinus problems. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 








INTRODUCTION

The Veteran served in the U.S. Army from June 1956 to June 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

A Decision Review Officer (DRO) hearing was scheduled for April 2016 and a Board hearing was scheduled for November 2016; however, the Veteran failed to appear at either hearing.  There are no additional pending hearing requests. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his sinus problems should be service-connected.  He has not received a VA examination in connection with this claim. 

The Veteran states that his sinus problems began while he was stationed at Ft. Benning and was exposed to cold weather there.  He states that he was always required to be outside to perform his duties as a weapon's range instructor and he believes that this cold weather exposure was either the main factor or contributed to his current sinus problems.  See Veteran's Notice of Disagreement.  

VA attempted to locate the Veteran's service treatment records (STRs) to substantiate the claim.  However, the National Personal Records Center (NPRC) made a formal finding that the Veteran's STRs were not available and presumed destroyed in the NPRC fire that occurred in 1973.  See March 2010 Formal Finding of Unavailability of Service Records. 

Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran.  See O'Hare v. Derwinksi, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Little v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran has competently and credibly stated that his symptoms began while in service and have continued since service.  Based on the foregoing, the Board finds that a VA medical examination should be conducted and a medical opinion obtained as to the etiology of any diagnosed sinus problem.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records.  All records and/or responses received should be associated with the claims file. 

2. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his sinus problems.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination and a complete history should be elicited from the Veteran.  Any tests deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should identify any pertinent pathology found and should diagnose any sinus problems.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that such disability had its onset in service, was aggravated by service, or is otherwise etiologically related to any incident in service. 

Additionally, the examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. 

Any opinion expressed must be accompanied by a complete rationale.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state, but, more importantly explain why an opinion cannot be provided without resorting to speculations, as merely stating this will not suffice. 

3. After obtaining the examination and associating it with the claims file, the RO should re-adjudicate the Veterans claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




